301 S.W.3d 467 (2009)
2009 Ark. 165
Glen Homer SHELTON, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 08-1035.
Supreme Court of Arkansas.
March 20, 2009.
PER CURIAM.
Appellant Glen Homer Shelton appeals the Jefferson County Circuit Court's order denying his plea of prior jeopardy. Because his brief fails to comply with our rules, we order rebriefing.
The procedure to be followed when an appellant has submitted an insufficient abstract or addendum is set forth in Arkansas Supreme Court Rule 4-2(b)(3):
Whether or not the appellee has called attention to deficiencies in the appellant's abstract or Addendum, the Court may address the question at any time. If the Court finds the abstract or Addendum to be deficient such that the Court cannot reach the merits of the case, or such as to cause an unreasonable or unjust delay in the disposition of the appeal, the Court will notify the appellant that he or she will be afforded an opportunity to cure any deficiencies, and has fifteen days within which to file a substituted abstract, Addendum, and brief, at his or her own expense, to conform to Rule 4-2(a)(5) and (8). Mere modifications of the original brief by the appellant, as by interlineation, will not be accepted by the Clerk. Upon the filing of such a substituted brief by the appellant, the appellee will be afforded an opportunity to revise or supplement the brief, at the expense of the appellant or the appellant's counsel, as the Court may direct. If after the opportunity to cure the deficiencies, the appellant fails to file a complying abstract, Addendum and brief within the prescribed time, the judgment or decree may be affirmed for noncompliance with the Rule.
Ark. Sup.Ct. R. 4-2(b)(3).
In the present case, Shelton has failed to abstract the May 8, 2008 hearing regarding his plea of prior jeopardy. He has also failed to include the State's response to his plea of prior jeopardy in the addendum.
Because Shelton has failed to comply with our rules, we order him to file a substituted abstract, addendum, and brief within fifteen days from the date of entry of this order. If Shelton fails to do so within the prescribed time, the order appealed from may be affirmed for noncompliance with Rule 4-2. After service of the substituted abstract, addendum, and brief, the State shall have an opportunity to revise or supplement its brief in the time prescribed by the clerk.
Rebriefing ordered.